DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuda (JP 2017018589 A).
1. A printing device (fig. 1) comprising: 
a print head (11); 
a camera (15) that photographs a printing target which is printed by the print head; and 
at least one processor (20) that determines whether or not printing is properly performed to the printing target based on a printed image (fig. 4, M1) which is photographed by the camera, and that changes a printing setting by the print head in response to determination that the printing is not properly performed to the printing target (alignment of the image is performed using mark M1, Abstract).
11. The printing device according to claim 1, wherein the printing target includes a fingernail, a thumbnail, or a toenail (fingernail, fig. 4).  
12. A control method of a printing device that includes a print head (11) and a camera (15) which photographs a printing target printed by the print head, the control method comprising: 
a determination step that is determining whether or not printing is properly performed to the printing target based on a printed image (M1) which is photographed by the camera; and 
a printing setting step that is changing a printing setting by the print head in response to determination by the determination step that the printing is not properly performed to the printing target (alignment is corrected based on the position of image M1, Abstract).  
13. A non-transitory computer readable storage medium storing a control program of a printing device that includes a print head (11) and a camera (15) which photographs a printing target 4920194-151771-USprinted by the print head, the control program causing a computer (20) to: 
determine whether or not printing is properly performed to the printing target based on a printed image (M1) which is photographed by the camera; and 
change a printing setting by the print head in response to determination that the printing is not properly performed to the printing target (alignment is corrected based on the position of image M1, Abstract).  
14. A printing control device comprising: 
a camera (15) that photographs a printing target which is printed; and 
at least one processor (20) that determines whether or not printing is properly performed to the printing target based on a printed image (M1) which is photographed by the camera, and that changes a printing setting in response to determination that the printing is not properly performed to the printing target (alignment is corrected based on the position of image M1, Abstract).

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147. The examiner can normally be reached Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN D HUFFMAN/Primary Examiner, Art Unit 2896